PER CURIAM.
The Petitioner, Arthur W. Tif-ford, a member of The Florida Bar, having been convicted of a felony in the Circuit Court of the Eleventh Judicial Circuit of Florida in and for Dade County, Florida, filed a petition to withhold his suspension as a member of the Bar pursuant to Article XI, Rule 11.07(2), of the Integration Rule of The Florida Bar. Oral argument has been heard and upon consideration of the argument, petition and supportive evidence, it is the opinion of the Court that Petitioner Tifford has failed to establish good cause for the staying of his automatic suspension under such rule. Therefore,
It is ordered that Arthur W. Tifford is suspended from The Florida Bar pursuant to the aforementioned rule and such suspension to continue until further order of this Court.
The Court has also considered the plight of clients who had previously retained the Petitioner to represent them in matters which may need immediate and urgent professional handling and in order that Petitioner may discharge his obligation to assist them in emergency requirements and to otherwise assist such clients in the transfer of their files to other attorneys of their selection, the effect of this suspension is stayed until March 1, 1975; provided, however, that the Petitioner Tifford *543shall not accept any new business until authorized to do so by order of this Court.
It is so ordered.
ADKINS, C. J., ROBERTS, OVER-TON and ENGLAND, JJ., and MILLS, District Court Judge, concur.